 
 
I 
One Hundred Eleventh Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and nine 
H. R. 3435 
 
AN ACT 
Making supplemental appropriations for fiscal year 2009 for the Consumer Assistance to Recycle and Save Program. 
 
 
 That the following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2009, and for other purposes, namely:Department of TransportationNational Highway Traffic Safety AdministrationConsumer Assistance to Recycle and Save Program(Transfer of Funds)For an additional amount for Consumer Assistance to Recycle and Save Program to carry out the Consumer Assistance to Recycle and Save Program established by the Consumer Assistance to Recycle and Save Act of 2009 (title XIII of Public Law 111–32), not to exceed $2,000,000,000, to remain available until September 30, 2010: Provided, That such amount shall be available for such purpose only to the extent directed by the President, and shall be derived by transfer from the amount made available for Department of Energy—Energy Programs—Title 17—Innovative Technology Loan Guarantee Program in title IV of division A of the American Recovery and Reinvestment Act of 2009 (Public Law 111–5): Provided further, That the amount under this heading is designated as an emergency requirement and necessary to meet emergency needs pursuant to sections 403 and 423(b) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. 
Section 1302(g) of Public Law 111–32 is amended by inserting the following new paragraph: 
 
(3)Review of administration of the program by government accountability office and inspector generalNot later than 180 days after the termination date described in subsection (c)(1)(A), the Government Accountability Office and the Inspector General of the Department of Transportation shall submit reports to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate reviewing the administration of the program.. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
